Kupferman, J. P.,
dissents in a memorandum as follows: I would affirm. It is clear that “sentences handed out after trial may be more severe than those proposed in connection with a plea.” (People v Pena, 50 NY2d 400,412; People v Junco, 43 AD2d 266, affd 35 NY2d 419, cert den 421 US 951.) A disposition may include “Imprisonment plus a Fine”. (New York Sentence Charts, McKinney’s Cons Laws of NY, 1979 Supplemental Pamphlet to Book 39, p 3.) The fine for a felony may be up to $5,000 or double the amount of the defendant’s gain from the commission of the crime, whichever is higher. (Hechtman, Supplementary Practice Commentary, McKinney’s Cons Laws of NY, Book 39, Penal Law, § 80.00.) With respect to the collection of fines, it is not necessary that there be added to the sentence an additional period of time. (See CPL 420.10.) The additional time for imprisonment for a felony in any event may not exceed one year. (CPL 420.10, subd 3, par [a].) If the defendant is unable to pay the fine, there may be an application for resentence. (CPL 420.10, subd 4.) There is constitutional protection against imprisonment of indigent defendants because of inability to pay fines. (Tate v Short, 401 US 395; Williams v Illinois, 399 US 235; see, also, Vitagliano v United States, 601 F2d 73, cert den 444 US 1085.) Not only was the disposition by the Trial Judge unexceptionable, there is good reason to relieve the taxpayers of the cost involved in this matter. Indeed, there is legislation pending which would allow a Judge at the time of *830sentencing to investigate the defendant’s economic status and income in order to provide for reimbursement to the State for the cost of incarceration. (See letter to the editor on “Let the Punishment Fit the Finances”, New York Times, editorial page, p 24, Oct. 18,1980, discussing bill introduced by Assemblyman R. Stephen Hawley.)